Order entered December 18, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01350-CR

                           DONALD RAY MCKINNEY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-47067-Y

                                           ORDER
        The Court has before it appellant’s December 17, 2015 motion to allow a brief in excess
of the word limits. The motion states, and the record reflects, that appellant was convicted of
continuous sexual abuse of a child. Appellant’s brief identifies the complaining witness by her
full name. Accordingly, we STRIKE the appellant’s brief received on December 17, 2015. We
ORDER appellant to file, within FIFTEEN DAYS of the date of this order, an amended brief
that identifies the complaining witness and any other children mentioned in the brief by initials
only.
        The Court will defer ruling on appellant’s motion to allow the extra words until it has
received the amended brief.
        We DIRECT the Clerk to send copies of this order to counsel for all parties.

                                                      /s/   ADA BROWN
                                                            JUSTICE